William Woodcock of Hingham plaint, ag* John Hues of Hingham Cooper Defend* in an action of the case to the value of three pounds & eight Shillings for Eight cords & a halfe of wood woh the sd Hues received of the sd Woodcock to Freight to Boston in a boate called the Forrester woh the sd Hues then went in, in the yeare of our Lord. 1665. or thereabouts, wcl1 sd wood the sd Hues was to deliver to mr Peter Oliver of Boston on the account of the sd Woodcock the sd Hues being paide Freight for the sd wood; which sd wood the sd Woodcock have noe Legall account of with all due damages according to Attachm* Dat. 16th of Decemb1 1674. . . . [287 ] The Jury . . . founde for the Defendant costs of Court, allowed by the Court Fourteen Shillings & four pence.
Execucion issued. Janry 29° 1674.